Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/1/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 12-19, elected claims, are pending and are presented for examination.  Claims 1-11 and 20 have been withdrawn. 
In view of amendments, the Examiner withdraws the rejection mailed on 11/3/2021. The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Specification
The disclosure is objected to because of the following issue:  
See “predetermined maximum currents” below copied from US 20190180899 A1.  The primary current signals (I.sub.load) 610 are currents of each of three-phases (Fig. 6A).  The current at each phase is compared with a threshold value, i.e., predetermined maximum current (I.sub.max) (600, Fig. 6B).  Thus there is only one predetermined maximum current (I.sub.max).   Therefore, it should be corrected “predetermined maximum current”.  If each phase load current has different setting of predetermined maximum current, specification should describe so.  
[0067] A comparator 600 of the controller 310 compares the primary current signals (I.sub.load) 610 to predetermined maximum currents (I.sub.max) to determine if predetermined maximum currents (I.sub.max) to determine if I.sub.load 610 is greater than I.sub.max. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 recites “(Currently Amended) The system of claim 17, each maximum current is a value corresponding to a short circuit fault for each of the three phases”.  
It appears reciting “maximum currents” recited in claim 12 being plurality and each maximum current of different values corresponding to each of a short circuit fault for each of the three phases.  It has not been described in specification. See para.0048 from US 20190180899 A1.  


There are two cases of short circuit; phase-to-phase short circuit and phase-to-ground short circuit. See Fig. 4A.  Refer rejection on 112 (second para.). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 12 recites “maximum currents” which means there are multiple of maximum currents.  Firstly, maximum should be a single value (i.e., I.sub.max) that no other value can exceed.  Claim recites there are multiple of maximum values, which does not make a sense.   Secondly, per specification (see objection to specification), it appears there is only one predetermined maximum current (I.sub.max).  Therefore, it should be corrected “maximum current”.  

It is vague and indefinite. Refer rejection on 112 (first para.).  However, if each phase load current has different setting of predetermined maximum current, claim should describe so.  In cases of short circuit; phase-to-phase short circuit and phase-to-ground short circuit, it has not been defined what and how are the each of maximum currents. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ny (US 20160049854 A1) in view of LAUTER et al (US 20160375774 A1).  

a controller (114, Fig. 3) configured to switch at least one of a plurality of switches [0027, 0031] of a power source (13), and stator primary windings (SPW, 15, Fig. 1) of a permanent magnet synchronous generator (PMSG), and a rotor position angle (by sensors 14a-14c) of a permanent magnet (PM) of the PMSG, and 
wherein the PM is configured to rotate and to generate a permanent magnet field that facilitates generation of primary currents in the SPW (i.e., SPW is generator) [0026];
the PMSG comprising a plurality of bars (13a, “stator pole”) [0026], wherein the SPW and stator secondary windings (SSW, 16, Fig. 1) are provided on the plurality of bars such that each of the bars comprises a portion of the SPW and a portion of the SSW;
the plurality of switches configured to generate variable secondary currents (inherent as result of on-off); and
the SSW configured to draw the variable secondary currents from the power source (i.e., SSW is motor) [0026], and to generate a stator secondary winding magnetic field from the variable secondary currents (inherent of electromagnet). 
Ny failed to describe a controller configure with primary current signals received from primary sensors of stator primary windings; 
wherein the controller is configured to: determine, from the primary current signals, whether the primary currents exceed maximum currents, and upon the controller determining, from the primary current signals, that the primary currents exceed the maximum currents, operate the plurality of switches to cause the permanent 
The claim 12 is structure claim.  Examiner regards the portion of the claim is a function limitation.   
The manner of operating the device does not differentiate apparatus claim from the prior art. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Refer MPEP 2114.  
The function would have been obvious in combination of LAUTER et al (US 20160375774 A1).  
LAUTER discloses a permanent magnet-excited synchronous machines which are used to drive vehicles, comprising a controller (Figs. 1, 3) configure with primary current signals received from primary sensors (12) of stator windings; and a technic of field weakening in case of fault, such as short circuit (17, Fig. 4).  The technic comprising a step of determine, from the primary current signals, whether the primary currents exceed maximum currents (18, Fig. 4), and upon the controller determining, from the primary current signals, that the primary currents exceed the maximum currents (“yes”), and operate the plurality of switches to cause the permanent magnet field and the stator secondary winding magnetic field together to create an overall magnetic field for the PMSG of a smaller amplitude than the permanent magnet field (i.e., field weakening mode 20) [0037].  
Note that field-weakening control involves reducing the resulting d-axis flux, λd, by lowering the effect of the resulting air-gap flux linkage associated with the permanent 
Web page: “https://www.mathworks.com/solutions/power-electronics-control/field-weakening-control.html”
See attachment:  “Field-Weakening Control”, Mathworks, printed on 2/16/2022
It is known in the art that a permanent magnet-excited synchronous machines which are used to drive vehicles can be operated either or both of electric motor mo9de and generator mode.   
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to operate the machine of Ny such that the controller is configured to: determine, from the primary current signals, whether the primary currents exceed maximum currents, and upon the controller determining, from the primary current signals, that the primary currents exceed the maximum currents, operate the plurality of switches to cause the permanent magnet field and the stator secondary winding magnetic field together to create an overall magnetic field for the PMSG of a smaller amplitude than the permanent magnet field (i.e., field weakening), and to have the smaller amplitude acting to reduce the primary currents as a result of field weakening.   

As for claim 13, Ny as combined discloses the system of claim 12, wherein the stator secondary winding magnetic field weakens the permanent magnet field (by the field weakening).
	As for claim 14, Ny as combined describe the system of claim 12, wherein Ny shows the permanent magnet is mounted onto a rotor. LAUTER does not explicitly In re Aller, 105 USPQ 233.
As for claim 15, Ny as combined discloses the system of claim 12, wherein Ny teaches the power source is a three-phase power source (U, V and W phases, Fig. 1) [0004, 0007, 0027, etc.], and the stator secondary winding magnetic field counteracts the permanent magnet field (by the field weakening).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ny (US 20160049854 A1) in view of LAUTER et al (US 20160375774 A1) and Kadoya et al (US 20050029890 A1).  
As for claim 16, Ny in view of LAUTER discloses the system of claim 12, but failed to teach wherein the variable secondary currents are three-phase sinusoidal currents or three-phase quasi-sinusoidal currents. Kadoya discloses the variable secondary currents are three-phase sinusoidal currents or three-phase quasi-sinusoidal currents [0025, 0083-0084].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for smooth operation obtained by sinusoidal waveform. 

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834